DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to method of making the blister package, classified in B65B9/045.
II. Claims 12-20, drawn to a blister pack with lidding sheet comprising a hologram, classified in A61J1/035. Note that Claim 12 and its dependents are understood to belong to this group II because the claimed assembly is a pack further including an additional plate (for example, note that the plate is not recited as a part of the equipment performing the method of Claim 1).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group II can be made by another, materially different, process such as with a roller having a recess to seal the lidding sheet and the blister layer together via adhesive.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have separate status in the art, and different classification (the product is classified in A61J1/035 while the method claim is classified in B65B9/045), and have different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Representative Mr. Richard A. Paikoff  on 12/9/2022, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
The following phrases are understood as :
Para 0018: “heating resist primer” is interpreted as “heat resistant primer”.
Para 0061: the term “opening 134” within the phrase “blister layer 120 includes a base film 122 having at least one recess, and defines at least one opening 134 therein” is understood to refer to “opening 124”.

Para 0048: “in another word” is interpreted as “in another aspect”.
Para 0072: “a plurality of a small projecting ridges” is interpreted as “a plurality of small projecting ridges”.
Para 0078: “degradation of holography by heat applies to the heating plates” is understood as “degradation of holography by heat applied to the heating plates”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9 , there is insufficient antecedent basis for the limitation "the cross sectional opening". Furthermore, it is unclear whether the defined through-hole is intended to represent the same, or a different “through-hole”, than the one recited in parent claim 1. Note discussion regarding a potential interpretation below.
Claim 10 is also rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under AIA  35 U.S.C. 103a as being unpatentable over US Pub 20050103678 by Clark et al (“Clark”) in view of the article “Outline of Pharmaceutical Package Technology” published in the International Research Journal of Pharmacy IRJP in Dec 2010, by Patel et al (“Patel”).
Regarding Claim 1, Clark teaches a method comprising steps of: 
providing a lidding sheet (30, Fig. 1, Para 0115. Note that although labeled as “Prior Art”, Fig. 1 is the disclosed invention, per Para 0112: “FIG. 1 depicts one suitable … current invention”) comprising a first layer(any of layers 31-33, Para 0115, Fig. 1) [NOT TAUGHT: 
providing a blister layer 20(Fig. 1, Para 0112-0115), the blister layer defining at least one opening (“pocket” 24, Para 0115, Fig. 1, etc.); 
placing the lidding sheet 30 over the blister layer 20 (Fig. 1 or 5-7 or Fig. 8, Para 0132 or Fig. 0157, etc.) ; 
applying a plate (head 62 of platen press 60 – Fig. 7, Para 0147 or as shown in Fig. 8, Para 0157) defining at least one through-hole or recess therein (concavity/recess defined in the interior of annular edges defined by annular ridges 66, e.g. in Fig. 8. Para 0044: “annular edge and the ridges may be formed on the annular edge(s)”) onto and contacts the lidding sheet (pointed annular ridges 66 contact the lidding sheet, while the recess is maintained in between hot plate 62 and lidding sheet, see Fig. 8), the through-hole or recess disposed above the lidding sheet [NOT TAUGHT: 
sealing the lidding sheet 30 and the blister layer 20 together so as to form a pharmaceutical pack 10 (Fig. 7 or 8), 
wherein the blister layer 20 and the lidding sheet 30 define at least one cavity for holding at least one pharmaceutical dosage form therein (interior pocket 24 includes medicament “M”, Fig. 1, Para 0120: “Each blister preferably contains an effective dosage of medicament”), wherein [NOT TAUGHT: 
Clark is silent about the lidding sheet or any of the layers thereof, comprising a hologram.
However, Patel teaches that it is advantageous to package pharmaceuticals in holographic paper or holographic aluminum foil (Figures 1-a to 1-d), to improve the aesthetic quality of the blister pack and to facilitate “promotion & brand protection” (Page 106, last Para and Page 107, 1st Para). Further note that Patel’s holographic foil/paper have the additional advantage of including both holograms and text instructions around the holograms (Figs. 1a-d).
It would have been obvious to a person of ordinary skill in the art having the teachings of Clark and Patel before them at the time the application was filed, to include a holographic paper or holographic foil layer as any one of the layers 31-33 in Clark’s lamination (including as one of layers 32-33 in Clark’s lamination of Fig. 1). A person of ordinary skill in the art would have been motivated to make such modification in order to increase the aesthetic quality of the blister pack and facilitate promotion and brand protection (Page 106, last Para and Page 107, 1st Para).
Note that Clark as modified by Patel above includes all limitations including that the recess of the plate is above the hologram, as the hologram is an element of the modified lidding sheet, and the recess of plate 62 is positioned at a higher relative elevation (i.e. “above”) the modified lidding sheet and all its elements (including the hologram). Additionally, note that hologram of the modified lamination would not contact the plate owing to the presence of the recess identified and discussed above. 
Regarding Claim 3, Clark further teaches that providing the lidding sheet 30 comprises bonding the first layer 31 and a second layer 32, the first layer 31 is disposed on the second layer 32, the second layer is a plastic film or a metal foil (Fig. 1, Para 0115: “top layer is adhesively bonded to second lid layer …polyester”; note that the second layer being made of polyester is understood as equivalent to it being a “plastic film”, as claimed. In an additional interpretation, the second layer may be represented by the composite 32/33 layers of Clark, including both a plastic film and a metallic foil – see Para 0115 and Fig. 1).
Regarding Claim 4, Clark further teaches that providing the lidding sheet 30 comprises applying an adhesive 34 below the first layer (Fig. 1, Para 0115).
Regarding Claim 5, Clark further teaches that the adhesive 34 is a heat activated adhesive, and the lidding sheet 30 and the blister layer 20 are sealed together using heating and pressure (Para 0115: “second mating surface (34), comprising, for example, a heat seal lacquer”; Para 0143: “heat-sealing step bonds …the base sheet (20)…and the second bonding or mating surface (34)”; Additionally note both pressure and heat recited in Para 0147: “the press with an upper hot platen having a thermal head or plate (62) and … is compressed”).
Regarding Claim 6, Clark further teaches that the adhesive 34 is a pressure sensitive adhesive (is sealed using pressure, see details below), and the lidding sheet 30 and the blister layer 20 are sealed together under pressure (Para 0115: “second mating surface (34), comprising, for example, a heat seal lacquer”; Para 0143: “heat-sealing step bonds …the base sheet (20)…and the second bonding or mating surface (34)”; Additionally note both pressure and heat recited in Para 0147: “the press with an upper hot platen having a thermal head or plate (62) and … is compressed”).
Regarding Claim 7, Clark as modified by Patel above includes all limitations including that the first layer in the lidding sheet (note discussion of holographic paper and holographic aluminum foil with respect to Figures 1-a to 1-d of Patel, in the rejection of parent Claim 1 above, in conjunction with composite 32/33 layers of Clark, including both a plastic film and a metallic foil – see Para 0115 and Fig. 1 of Clark).
Regarding Claim 8, Clark as modified by Patel above includes all limitations including that the hologram of the modified lidding sheet 30 (details above) is placed to be positioned at a higher relative elevation (i.e. “over”) the opening 24 of the blister layer 20 (Fig. 1 shows all elements/layers of the lidding sheet 30 located above/over/relatively higher than, elements/layers of the blister layer 20).
Regarding Claim 11, Clark further teaches introducing at least one pharmaceutical dosage form “M (Fig. 1, details above) into the at least one opening 24 defined by the blister layer 20 (Fig. 1 shows the dosage form M already introduced, hence it was necessarily introduced in the opening 24).

Claim 2 is rejected under AIA  35 U.S.C. 103a as being unpatentable over Clark in view of Patel, in further view of US Pat 6155423 issued to Katzner et al (“Katzner”).
Regarding Claim 2, Clark as modified by Patel above includes most limitations (including that text is printed around the holograms, see above, with reference to Figs. 1a and 1c of Patel), however it does not expressly disclose applying a primer or an opaque masking ink onto a top surface of the first layer surrounding the hologram, the hologram being left uncovered by the ink.
However, Katzner teaches a method for a similar blister pack, including a step of applying a primer, then printing a background of white ink, then printing instruction message (Col. 6 lines 13-26, e.g. “Fragile…”) on the lidding sheet of the blister pack. 
It would have been obvious to a person of ordinary skill in the art having the teachings of Clark, Patel, and Katzner before them at the time the application was filed, to modify the method of Clark/Patel to further include applying the primer to print the instruction message “Fragile” on a top surface of the first layer for the lidding sheet (i.e. equivalent to a limited area located on the lidding sheet of Figs. 1a or 1c of Patel, see above). A person of ordinary skill in the art would have been motivated to make such modification in order to provide an instruction to the end user, namely ensuring that proper care is taken in storing, handling, and using the blister pack (Katzner, Col. 6 lines 13-26, e.g. “Fragile…”). Note that as a result of said modification, said primer and/ ink necessarily represent a masking and opaque pigment layer, located on the top surface and surrounding the hologram of the modified laminate.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Although not presently recited in definitive terms, a further amendment of Claim 9 definitively reciting that the at least one through-hole or recess comprises a through-hole of a trapezoidal cross section connecting a bottom side of the plate to a lower side of the plate, the trapezoidal cross section having an increased size from the bottom side to the upper side (or recitations in equivalent terms), would overcome the cited prior art, because none of the references cited teaches a sealing plate thus structured. For illustration purposes, Fig 12 of the examined disclosure shows a trapezoidal cross section of the through-hole, which is different than cross sections of heating plates taught by the prior art of record (e.g. note Fig. 8 of Clark).  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731